--------------------------------------------------------------------------------



Mr. Alexander Kulpecz
90 Bryant Road
Waretown, NJ, 08758


August 8, 2005
 
Re:
Ignis Petroleum Corporation - Executive Advisor Consultant Agreement



Dear Alex:
 
It is with great pleasure that I extend to you the consulting position of
Executive Advisor. In your role, you will be a member of the Board of Advisors
whose responsibility is to work towards fulfilling the Company's goals, while
providing ongoing recommendations to the executive team and board of directors,
both strategic and tactical in nature. The agreement is for one year from the
date of signing with two, one-year options to renew as mutually agreed.


POSITION SUMMARY - You will be responsible for providing input on matters of
strategic, business development and technical importance, and will be the
primary advisor to the executive team. The position overview is provided in
Exhibit A and specific milestones for the first years in Exhibit B. You will be
instrumental in Ignis' deal structuring, negotiations and fund raising. This is
a part-time position that will typically require up to two days per month in
total commitment. At critical times, such as fund raising and deal negotiation,
the time commitment may be more, but this would be considered unusual.


COMPENSATION - You will be provided a combination of cash, restricted common
stock and common stock options as detailed in Exhibit C, We will provide you a
cash retainer which will be replenished monthly. You will be granted up to
475,000 shares of Ignis Petroleum Group, Inc. stock over a period of three
years. And you will be provided common stock options coinciding with the
successful placement of funds into the company in which you are personally
involved. A form 1099 will be provided at the end of each year for the payment
of your services.


Philipp and I are excited about your participation and we are confident of the
contributions you will make to achieve the goals of Ignis Petroleum.


AGREEMENT - Please indicate your acceptance by signing below.


/s/ Michael P. Piazza   
 
/s/ A. Kulpecz
By: Michael P. Piazza
 
By: Alexander A. Kulpecz
Its: President and CEO
 
Its: Executive Advisor
Date: August 17, 2005
 
Date: August 17, 2005


--------------------------------------------------------------------------------


 
EXHIBIT A
CONSULTANT EXECUTIVE ADVISOR OVERVIEW


POSITION SUMMARY
 
The holder of this position will be responsible for providing input on matters
of strategic, business development and technical importance, and will the
primary thought partner to the executive team. The Executive Advisor will be
highly skilled in the business, technical, and financial and organization
matters related to the upstream oil & gas industry with a 20+ year track record
of successful commercial and capital stewardship leadership. The position will
report to the CEO and COO
 
EXPECTED INVOLVEMENT
 
Be a key member of senior management team and company's primary advisory on deal
structuring, commercial development and technical opinion.
 
Provide counsel to executive management with regard to activities as defined
below while leveraging industry contacts and consultants
 
Participate part-time as member of executive team
 
AREAS OF RESPONSIBILITY
 
Business strategy and planning
Executive advisory and counseling
Commercial activity, partner relationships, and negotiation
Technical advisory
Financial planning and capital raising
 
REQUIREMENTS
 
BS or MS degree in petroleum engineering or geology, MBA a plus
 
Senior technical and business management experience in a major or independent
oil & gas company with progressive leadership positions
 
Highly-respected in energy sector with strong industry affiliations
 
CONFIDENTIALITY
 
No disclosure of trade secrets; proprietary or confidential information of the
Company or affiliate obtained during the course of this agreement except as
required to carry out the terms of this agreement.


--------------------------------------------------------------------------------



EXHIBIT B
12-MONTH MILESTONES


During the next twelve months we expect that you will help Ignis Petroleum to
achieve the following critical milestones:
 
Completion of business plan
 
Completion of major funds placement, participate in networking and select "road
show"  events as appropriate
 
Introductions to industry people who can provide technical and financial
services or can be  full-time employees. Participate in the interviewing of
prospective employees as requested
 
Refer and review deals that could advance the cause of the company
 
Source, review and negotiate prospective opportunities to advance the cause the
company.  Help establish relationships with prospective joint-venture partners


--------------------------------------------------------------------------------


 
EXHIBIT C
EXECUTIVE ADVISOR CONSULTANT COMPENSATION


CASH COMPENSATION:
$1,500 retainer, replenished monthly as appropriate


Advisory services at prorated rate of $750 (USD) per day


RESTRICTED STOCK: Total award of 475,000 common shares granted as follows:
 
Purpose
Timing
Granted shares
Sign-on
August 9, 2005
  59,375
Funds placement (equity or convertible preferred stock or similar)
At time of successful funds placement*
  59,375
Advisory services
February 9, 2006
  59,375
Advisory services
August 9, 2006
  59,375
Advisory services
February 9, 2007
  59,375
Advisory services
August 9, 2007
  59,375
Advisory services
February 9, 2008
  59,375
Advisory services
August 9, 2008
  59,375
Total
 
475,000

 
* At least $10 million of cumulative placement
 
BONUS STOCK OPTIONS: Award of 15,000 non-qualified common share options, at a
strike price of $1.00 for each $1,000,000 funds raised in which you had a part,
(minimum $3000000 cumulative raised) for a maximum total of 250,000 common share
options issued pursuant to the non-qualified plan to be adopted by the company.
 
SERVICE PRORATION: Either party can terminate the relationship without need for
cause before the end of the one year. Upon such termination, the Executive
Advisor will keep whatever stock has been granted to that time. The Executive
Advisor agrees to provide transitional advisory services for a period of up to
three months without further stock grants, however, normal cash compensation
will remain in effect.
 
REIMBURSABLE EXPENSES: Reimbursed for reasonable and customary expenses incurred
on behalf of and in furtherance of the business of the Company and upon approval
of such expenses, Ignis shall promptly (within 30 days) provide reimbursement
for such expenses.
 

--------------------------------------------------------------------------------